Citation Nr: 0534485	
Decision Date: 12/22/05    Archive Date: 01/10/06

DOCKET NO.  04-04 991 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder (claimed as anxiety and depression), including as 
secondary to service-connected malaria.

2.  Entitlement to an increased (compensable) evaluation for 
service-connected malaria.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Counsel




INTRODUCTION

The veteran served on active duty from March 1943 to February 
1946.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) on appeal from December 2002 and 
February 2004 rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, 
which denied the benefits sought on appeal.

For good cause shown, namely the appellant's age, a motion to 
advance this case on the Board's docket has been granted 
under the authority of 38 U.S.C.A. § 7107(a) (West 2002) and 
38 C.F.R. § 20.900(c) (2004).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant if further action is required on his part.


REMAND

As explained below, the Board finds that further development 
is required prior to any review of the matters on appeal.

First, the veteran's representative has requested that the 
veteran be afforded a new VA infectious diseases examination 
with all proper clinical testing in conjunction with his 
claim for an increased evaluation for service-connected 
malaria, including blood smears.  The Board notes that the 
prior VA examination for this claim was conducted in June 
2002, and while the examiner did list certain malaria 
residuals in his report, he did not adequately describe the 
severity of such residuals for VA rating purposes, and he did 
not specify the possibility and/or extent of actual liver or 
spleen damage (as delineated in VA's Schedule for Rating 
Disabilities for malaria cases).  See 38 C.F.R. § 4.88b, 
Diagnostic Code 6304 (2005).  In addition, the veteran has 
averred that he actually contracted a very rare type of 
malaria, and one which caused more damage than the typical 
case - namely, cerebral/faliciparum malaria - which also led 
to his psychiatric problems.  

The Board observes that the veteran's service medical records 
do include a reported diagnosis of estivo-autumnal malarial 
fever with demonstration of plasmodium faliciparum, and he 
has also provided current medical treatise information for 
the record which suggests an etiological relationship between 
that type of malaria and the later onset of certain 
psychiatric disorders.  Here, while the prior VA examiner did 
state that the veteran's malaria could have been cerebral, he 
did not express a definitive and reasoned opinion on the 
matter (including discussion of the recorded in-service 
diagnosis), and he did not address the type of symptomatology 
and/or residual long-term problems that could result from it 
(as well as the presence of any such problems in the 
veteran's case).  Moreover, the Board observes that the 
current medical evidence of record as a whole is insufficient 
to properly evaluate the type and extent of all of the 
veteran's malaria residuals (assuming, of course, that active 
malaria is not currently present).  It would also be of great 
assistance to the Board to have an infectious diseases 
specialist opine as to the likelihood of the development of a 
psychiatric disorder after cerebral malaria, and as to 
whether this occurred in the veteran's case.  As such, a new 
VA infectious diseases examination is warranted at this time.  
38 C.F.R. § 3.159(c)(4) (2005).  

Second, the Board finds that a new psychiatric examination is 
now required, in order to obtain a medical opinion as to 
whether any currently diagnosed psychiatric disorder is 
etiologically related to the veteran's in-service 
cerebral/faliciparum malaria in particular.  Furthermore, the 
Board observes that while the RO, in its adjudications below, 
generally addressed the veteran's entitlement to service 
connection for a psychiatric disorder on a direct basis in 
addition to his specific claim for secondary service 
connection (as related to his malaria), the RO did not 
actually procure a medical opinion as to a direct etiological 
relationship to his service, despite the fact that the 
service medical records show that the veteran was treated for 
psychoneurosis, and he has also reported a history of 
psychiatric symptoms and treatment beginning shortly after 
his service discharge.  Accordingly, the Board finds that a 
new VA psychiatric examination is warranted as well.  Id.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, this matter is REMANDED 
to the RO (via the AMC) for the following:
1.  The RO should schedule the veteran 
for a VA infectious diseases examination 
in order to ascertain the presence of 
current active malaria, and/or to 
determine the nature and extent of all 
current residuals of past malaria.  The 
RO must forward the claims file to the 
examiner for review in conjunction with 
this examination, and the examiner should 
acknowledge such review of the record in 
the examination report.  After the 
completion of claims file review and 
clinical evaluation, the examiner is 
requested to address the following 
inquiries in his/her report:

a.  Does the veteran currently have 
active malaria?

b.  If the veteran does not 
currently have active malaria, then 
please identify all current malaria 
residuals, including any spleen or 
liver damage, and provide a complete 
description as to the severity of 
each of these residuals.  

c.  Did the veteran have 
cerebral/faliciparum malaria in 
service?  

d.  If the veteran did have 
cerebral/faliciparum malaria in 
service, then is it at least as 
likely as not (i.e., a 50 percent 
likelihood or greater) that this 
illness led to the development of a 
current   psychiatric disorder, 
including anxiety and/or depression?  

The examiner should set forth a complete 
rationale for all opinions expressed and 
conclusions reached in the examination 
report.

2.  The RO should also schedule the 
veteran for a new VA psychiatric 
examination, in order to fully determine 
the etiology of all currently diagnosed 
psychiatric disorders.  The RO must 
forward the claims file to the examiner 
for review in conjunction with the 
examination, and the examiner should 
acknowledge such review in the 
examination report.  After claims file 
review and clinical evaluation are 
complete, the examiner should address the 
following inquiries in the examination 
report:

a.  What are the veteran's current 
psychiatric diagnoses?

b.  For each aforementioned 
diagnosis, is it at least as likely 
as not (i.e., a 50 percent 
likelihood or more) that such 
psychiatric disorder is 
etiologically related to or had its 
onset during the veteran's period of 
active service?

c.  Did the veteran have 
cerebral/faliciparum malaria in 
service?  

d.  If the veteran did have 
cerebral/faliciparum malaria in 
service, then is it at least as 
likely as not (i.e., a 50 percent 
likelihood or greater) that this 
illness led to the development of a 
current   psychiatric disorder, 
including anxiety and/or depression?  
If so, which disorder?

The examiner should set forth a complete 
rationale for all opinions expressed and 
conclusions reached in the examination 
report.

3.  After the RO completes all of the 
development requested above, it should 
again review the claims on the basis of 
all additional evidence associated with 
the claims file.  If the RO cannot grant 
the benefits sought on appeal in their 
entirety, then it should furnish the 
veteran and his representative with a 
supplemental statement of the case, and 
afford a reasonable opportunity for 
response before returning the record to 
the Board for further review, if in 
order.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  No action is required of the 
veteran, however, until he is so notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action 


must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 
(West Supp. 2005).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

